DETAILED ACTION
Claims 1-5, 7-13, and 15-21 are pending.
Claims 1-3, 7; 9-11, 15; 17-19 and 21 are amended.
Claims 1-5, 7-13, and 15-21 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
 
Examiner Notes
Underlined elements indicate at least newly incorporated references and newly amended language. 

Statutory Review under 35 USC § 101
Claims 1-8 are directed toward a system and have been reviewed.
Claims 1-8 appear to remain statutory, as the system includes hardware (main memory) as disclosed in ¶ 0002 of the applicant’s specification.
Claims 9-16 are directed towards a method and have been reviewed.
Claims 9-16 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 17-20 are directed toward an article of manufacture and have been reviewed.
Claims 17-20 appear to remain statutory, as the article of manufacture excludes transitory signals (claim says non-transitory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vaid et al., U.S. Patent Application Publication No. 2010/0121865 (hereinafter Vaid) in view of Shakib et al., U.S. Patent Application Publication No. 2005/0165750 (hereinafter Shakib) in further view of Venkatesan et al., U.S. Patent Application Publication No. 2019/0073372 (filed September 5, 2017; hereinafter Venkatesan).



claim 1, Vaid teaches:
A computing system comprising: a main memory that comprises a plurality of partitions, where each partition from among the plurality of partitions comprises its own local index; and a processor configured to (Vaid FIG. 3, ¶ 0031: each machine runs a single instance of the index manager … stored in that machine's memory; see also FIG. 4, ¶ 0032: different index chunks 126 and 128 are stored in different memories; Vaid further teaches at least a processor through ¶ 0031 teaching different instances running on the different processors and ¶ 0032 teaching memories attached to processors)
…
receive a request for a database record, the request comprising a query term that is recited in the database record, (Vaid FIG. 4, ¶ 0033 teaches database records through documents: A query may be evaluated by comparing the keywords in the query with both index chunks, and then aggregating the results; a query that contains the keyword 410 could be evaluated against index chunk 126 (which identifies documents 412-416 as hits on that keyword) and against index chunk 128 (which identifies documents 426-430 as hits). The aggregate result would identify documents 412-416 and 426-430 as hits)
identify a local index of a partition in the main memory associated with the database record from among a plurality of local indices of the partition based on an identified … query term; (Vaid FIG. 3, ¶ 0031: query dispatch logic 302, as created or modified in this manner (at 210 of FIG. 2), dispatches query 300 to two separate instances of the index manager (308 and 310); see then ¶ 0033 teaching claimed local indexes: separate instances of an index manager compare the query with each index chunk; see also FIG. 5, ele. 508, ele. 512, ¶ 0036-0037 teaching that memory attached to other processors are avoided, further fortifying the teachings of Vaid regarding the claimed "local" index; see FIGs. 3-4, ¶ 0031-0032 teaching the claimed main memory through its index chunks that are stored within a machine's memory and/or stored in different memories; Vaid ¶ 0033 recites: a query that 
identify a slice within the partition where the database record is stored from among a plurality of slices included in the partition, where the slice is identified based on ... the query term …  within an entry of the identified local index of the respective partition, (Vaid FIG. 4, ¶ 0032-0033 teach the claimed identifying where a database record is stored through reciting identifying documents within a specific index chunk [see Vaid ¶ 0029 teaching sliced chunks stored within various local memories, relevant to the claimed slice within a partition] || Vaid FIG. 5, ¶ 0035-0038 teach the identifying being tied to a query term within an index through its recitation of comparing a query to an index chunk in order to return a set of documents that match the words in the query; Vaid FIG. 6, ¶ 0041 also teach partitions: At 602, data may be divided into partitions)
Vaid also teaches pages of content and main memory as relevant to the “page content” step. (Vaid ¶ 0042: each silo could be assigned a sequential set of page ranges within memory 616 (e.g., silo 610 could have page ranges zero through n, silo 612 could have page ranges n+1 through 2n, and so on); a given silo may be assigned computational resources and/or a portion of the memory)
Vaid does not expressly disclose the bolded limitations shown below:
identify … based on an identified type of the query term;
where the slice is identified based on a value of the query term that is paired with a slice identifier of the slice within an entry of the identified local index of the respective partition, and
Vaid further does not expressly disclose:
capture snapshots of a plurality of slices of memory within a partition of the main memory during a checkpoint operation of a database on the main memory and store the captured snapshots on disk,
, into the main memory, a snapshot of only the identified slice from among the captured snapshots of the plurality of slices that are previously captured and stored on disk during the checkpoint operation of the database.
However, Shakib teaches:
identify … based on an identified type of the query term; (Shakib teaches identifying a type of a query word in FIGs. 5-6, ¶ 0028: The region of the frequent word index 159 that is adjacent to the infrequent word index 157 is shown; the words in the query are checked to determine if any infrequent words are present. If there are no infrequent words, then the query is processed as before. If there are infrequent words then the infrequent word index data 159 can be retrieved and then combined with the frequent word index data 157)
Shakib further teaches a value of the query term that is paired with a slice identifier of the slice within an entry of [a] local index of the respective partition. (Shakib FIG. 5, ¶ 0028: FIG. 5 shows computer systems I, II, and III that each store a subset of the indexed document numbers 1 to N, N+1 to N+M, and N+M+1 to N+2M respectively; see that this is a representation of FIG. 2, ¶ 0016: The index serving rows 250 can be constructed as a matrix of computer systems 20 with each computer system in a row storing word locations for a subset of the documents that have been indexed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the segmented index management of Vaid with the multiple index functionality of Shakib.
In addition, both of the references (Vaid and Shakib) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing query indexes for document retrieval.
Motivation to do so would be to improve the functioning of the distributed index management of Vaid with the division of index tasks among indexes shown in Shakib in order to make better use of 
Vaid in view of Shakib does not expressly disclose:
capture snapshots of a plurality of slices of memory within a partition of the main memory during a checkpoint operation of a database on the main memory and store the captured snapshots on disk,
paging into the main memory, a snapshot of only the identified slice from among the captured snapshots of the plurality of slices that are previously captured and stored on disk during the checkpoint operation of the database.
However, Venkatesan teaches:
capture snapshots of a plurality of slices of memory within a partition of the main memory during a checkpoint operation of a database on the main memory (Venkatesan FIG. 1, ¶ 0018-0020 recite teachings relevant to 'main memory': one or more storage nodes 106, each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory; ¶ 0020 teaches all the elements capable of being collocated on a single computer: using a single computer implementing the functions ascribed herein to some or all of the storage manager 102, storage nodes 106, and compute node 110 || Venkatesan FIG. 2, ¶ 0026-0027 teach capturing snapshots: an instruction to the storage nodes 106 associated with the storage volume to create a new snapshot of that storage volume; FIG. 3, ¶ 0028, 0030 teach slices of memory: The remaining data structures of FIG. 3 are stored on each storage node 106; each slice of the storage node 106, e.g. each slice of each storage device hosted by the storage node 106 || Venkatesan ¶ 0003 and 0022-0023 recite teachings relevant to a 'checkpoint operation'; ¶ 0003: an improved approach for creating snapshots of a database; ¶ 0022-0023: receiving, by the storage manager 102 a request to create a new snapshot for a storage volume; The request received at step 202 may be received from a human operator or generated automatically, such as according to backup scheduler executing on the storage manager 102)
and store the captured snapshots on disk, (Venkatesan ¶ 0018-0019, 0022 teach snapshots being stored on disk: a slice and its snapshot are stored on a single storage node 106, whereas a storage volume may have the slices thereof stored by multiple storage nodes 106; see also relevant again ¶ 0018-0020: each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory)
paging into the main memory, a snapshot of only the identified slice from among the captured snapshots of the plurality of slices that are previously captured and stored on disk during the checkpoint operation of the database. (Venkatesan FIG. 5, ¶ 0055 teaches capture and storage on disk during a checkpoint operation of the database: The method 500 may be executed in response to an explicit instruction to create a new snapshot or in response to a write request that includes a new snapshot ID 340; may also be executed with respect to a current snapshot that is still being addressed by new write requests; may be executed periodically or be triggered based on usage [shows checkpoint operation]; see this in light of ¶ 0003: an improved approach for creating snapshots of a database || Venkatesan FIG. 7, ¶ 0068-0072 teaches a read request for a snapshot [which can occur after the write request of FIG. 5, which shows 'previously']: The read request may include such information as a snapshot ID, volume ID (and/or slice ID [relevant to identified slice]), LBA; initially executed using the snapshot ID 340 included in the read request as "the subject snapshot," i.e., the snapshot that is currently being processed to search for requested data [relevant to being from among captured snapshots]; see then ¶ 0072: If reference to the LBA 332 is found 708 in the physical segment 324 for any of the PSIDs 316 allocated to the subject snapshot, the data 326 corresponding to the last-written metadata entry including that LBA 332 in the physical segment 324 mapped to the PSID 316 having the highest VSID 318 of all PSIDs 316 in which the LBA is found will be returned 710 to the application that issued the read request || Venkatesan ¶ 0019 teaches the 'user applications' reading and writing "with respect to storage volumes managed by the storage manager 102 and stored within the memory devices 108 of the storage nodes 108," the storage nodes shown in ¶ 0018 and 0020 to be relevant to 'main memory': one or more storage nodes 106, each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory; using a single computer implementing the functions ascribed herein to some or all of the storage manager 102, storage nodes 106, and compute node 110 [the returning of data to the applications who operate over memory is relevant to the claim language of 'paging into the main memory'])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed index management of Vaid as modified with the ID map management of Venkatesan.
In addition, both of the references (Vaid as modified and Venkatesan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as storing data for improved retrieval.
Motivation to do so would be to improve the functioning of the distributed index management of Vaid as modified with the data and metadata management and the snapshot functionality of Venkatesan. Motivation to do so would also be to capture the state of a storage volume such that it can be restored at a later time as seen in Venkatesan (¶ 0086).


Regarding claim 9, Vaid teaches:
A method comprising: receiving a request for a database record in a main memory that comprises a plurality of partitions, where each partition from among the plurality of partitions comprises its own local index, and the request comprises a query term that is recited in the database record; (Vaid FIG. 3, ¶ 0031: each machine runs a single instance of the index manager … stored in that machine's memory; see also FIG. 4, ¶ 0032: different index chunks 126 and 128 are stored in different memories; FIG. 4, ¶ 0033 teaches database records through documents: A query may be evaluated by comparing the keywords in the query with both index chunks, and then aggregating the results; a query that contains the keyword 410 could be evaluated against index chunk 126 (which identifies documents 412-416 as hits on that keyword) and against index chunk 128 (which identifies documents 426-430 as hits). The aggregate result would identify documents 412-416 and 426-430 as hits)
identifying a local index of a partition in the main memory associated with the database record from among a plurality of local indices of the partition based on an identified … query term; (Vaid FIG. 3, ¶ 0031: query dispatch logic 302, as created or modified in this manner (at 210 of FIG. 2), dispatches query 300 to two separate instances of the index manager (308 and 310); see then ¶ 0033 teaching claimed local indexes: separate instances of an index manager compare the query with each index chunk; see also FIG. 5, ele. 508, ele. 512, ¶ 0036-0037 teaching that memory attached to other processors are avoided, further fortifying the teachings of Vaid regarding the claimed "local" index; see FIGs. 3-4, ¶ 0031-0032 teaching the claimed main memory through its index chunks that are stored within a machine's memory and/or stored in different memories; Vaid ¶ 0033 recites: a query that contains the keyword 410 could be evaluated against index chunk 126 (which identifies documents 412-416 as hits on that keyword) [this shows that the index is associated with database records] [identifying documents that are hits on the keyword is relevant to an identifying associated with a query term])
identifying a slice within the partition where the database record is stored from among a plurality of slices included in the partition, where the slice is identified based on ... the query term …  within an entry of the identified local index of the respective partition, (Vaid FIG. 4, ¶ 0032-0033 teach the claimed identifying where a database record is stored through reciting identifying documents within a specific index chunk [see Vaid ¶ 0029 teaching sliced chunks stored within various local memories, relevant to the claimed slice within a partition] || Vaid FIG. 5, ¶ 0035-0038 teach the identifying being tied to a query term within an index through its recitation of comparing a query to an index chunk in order to return a set of documents that match the words in the query; Vaid FIG. 6, ¶ 0041 also teach partitions: At 602, data may be divided into partitions)
Vaid also teaches pages of content and main memory as relevant to the “paging content” step. (Vaid ¶ 0042: each silo could be assigned a sequential set of page ranges within memory 616 (e.g., silo 610 could have page ranges zero through n, silo 612 could have page ranges n+1 through 2n, and so on); a given silo may be assigned computational resources and/or a portion of the memory)
Vaid does not expressly disclose the bolded limitations shown below:
identifying … based on an identified type of the query term;
where the slice is identified based on a value of the query term that is paired with a slice identifier of the slice within an entry of the identified local index of the respective partition, and
Vaid further does not expressly disclose:
capturing snapshots of a plurality of slices of memory within a partition of the main memory during a checkpoint operation of a database on the main memory and store the captured snapshots on disk,
paging into the main memory, a snapshot of only the identified slice from among the captured snapshots of the plurality of slices that are previously captured and stored on disk during the checkpoint operation of the database.
However, Shakib teaches:
identifying … based on an identified type of the query term; (Shakib teaches identifying a type of a query word in FIGs. 5-6, ¶ 0028: The region of the frequent word index 159 that is adjacent to the infrequent word index 157 is shown; the words in the query are checked to determine if any infrequent words are present. If there are no infrequent words, then the query is processed as before. If there are infrequent words then the infrequent word index data 159 can be retrieved and then combined with the frequent word index data 157)
Shakib further teaches a value of the query term that is paired with a slice identifier of the slice within an entry of [a] local index of the respective partition. (Shakib FIG. 5, ¶ 0028: FIG. 5 shows computer systems I, II, and III that each store a subset of the indexed document numbers 1 to N, N+1 to N+M, and N+M+1 to N+2M respectively; see that this is a representation of FIG. 2, ¶ 0016: The index serving rows 250 can be constructed as a matrix of computer systems 20 with each computer system in a row storing word locations for a subset of the documents that have been indexed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the segmented index management of Vaid with the multiple index functionality of Shakib.
In addition, both of the references (Vaid and Shakib) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing query indexes for document retrieval.
Motivation to do so would be to improve the functioning of the distributed index management of Vaid with the division of index tasks among indexes shown in Shakib in order to make better use of memory and disk activity and to allow for better scalability (Shakib ¶ 0004-0006). Motivation to do so would also be to improve caching (Shakib ¶ 0028) and to improve system performance (Shakib ¶ 0035).
Vaid in view of Shakib does not expressly disclose:
capturing snapshots of a plurality of slices of memory within a partition of the main memory during a checkpoint operation of a database on the main memory and store the captured snapshots on disk,
paging into the main memory, a snapshot of only the identified slice from among the captured snapshots of the plurality of slices that are previously captured and stored on disk during the checkpoint operation of the database.
However, Venkatesan teaches:
capturing snapshots of a plurality of slices of memory within a partition of the main memory during a checkpoint operation of a database on the main memory (Venkatesan FIG. 1, ¶ 0018-0020 recite teachings relevant to 'main memory': one or more storage nodes 106, each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory; ¶ 0020 teaches all the elements capable of being collocated on a single computer: using a single computer implementing the functions ascribed herein to some or all of the storage manager 102, storage nodes 106, and compute node 110 || Venkatesan FIG. 2, ¶ 0026-0027 teach capturing snapshots: an instruction to the storage nodes 106 associated with the storage volume to create a new snapshot of that storage volume; FIG. 3, ¶ 0028, 0030 teach slices of memory: The remaining data structures of FIG. 3 are stored on each storage node 106; each slice of the storage node 106, e.g. each slice of each storage device hosted by the storage node 106 || Venkatesan ¶ 0003 and 0022-0023 recite teachings relevant to a 'checkpoint operation'; ¶ 0003: an improved approach for creating snapshots of a database; ¶ 0022-0023: receiving, by the storage manager 102 a request to create a new snapshot for a storage volume; The request received at step 202 may be received from a human operator or generated automatically, such as according to backup scheduler executing on the storage manager 102)
and store the captured snapshots on disk, (Venkatesan ¶ 0018-0019, 0022 teach snapshots being stored on disk: a slice and its snapshot are stored on a single storage node 106, whereas a storage volume may have the slices thereof stored by multiple storage nodes 106; see also relevant again ¶ 0018-0020: each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory)
paging into the main memory, a snapshot of only the identified slice from among the captured snapshots of the plurality of slices that are previously captured and stored on disk during the checkpoint operation of the database. (Venkatesan FIG. 5, ¶ 0055 teaches capture and storage on disk during a checkpoint operation of the database: The method 500 may be executed in response to an explicit instruction to create a new snapshot or in response to a write request that includes a new snapshot ID 340; may also be executed with respect to a current snapshot that is still being addressed by new write requests; may be executed periodically or be triggered based on usage [shows checkpoint operation]; see this in light of ¶ 0003: an improved approach for creating snapshots of a database || Venkatesan FIG. 7, ¶ 0068-0072 teaches a read request for a snapshot [which can occur after the write request of FIG. 5, which shows 'previously']: The read request may include such information as a snapshot ID, volume ID (and/or slice ID [relevant to identified slice]), LBA; initially executed using the snapshot ID 340 included in the read request as "the subject snapshot," i.e., the snapshot that is currently being processed to search for requested data [relevant to being from among captured snapshots]; see then ¶ 0072: If reference to the LBA 332 is found 708 in the physical segment 324 for any of the PSIDs 316 allocated to the subject snapshot, the data 326 corresponding to the last-written metadata entry including that LBA 332 in the physical segment 324 mapped to the PSID 316 having the highest VSID 318 of all PSIDs 316 in which the LBA is found will be returned 710 to the application that issued the read request || Venkatesan ¶ 0019 teaches the 'user applications' reading and writing "with respect to storage volumes managed by the storage manager 102 and stored within the memory devices 108 of the storage nodes 108," the storage nodes shown in ¶ 0018 and 0020 to be relevant to 'main memory': one or more storage nodes 106, each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory; using a single computer implementing the functions ascribed herein to some or all of the storage manager 102, storage nodes 106, and compute node 110 [the returning of data to the applications who operate over memory is relevant to the claim language of 'paging into the main memory'])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed index management of Vaid as modified with the ID map management of Venkatesan.
In addition, both of the references (Vaid as modified and Venkatesan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as storing data for improved retrieval.
Motivation to do so would be to improve the functioning of the distributed index management of Vaid as modified with the data and metadata management and the snapshot functionality of Venkatesan. Motivation to do so would also be to capture the state of a storage volume such that it can be restored at a later time as seen in Venkatesan (¶ 0086).


Regarding claim 17, Vaid teaches:
A non-transitory computer-readable storage medium storing program instructions that when executed cause a processor to perform a method comprising: (Vaid ¶ 0049: the subject matter can be implemented as software having instructions to perform one or more acts of a method, where the instructions are stored on one or more computer-readable storage media)
receiving a request for a database record in a main memory that comprises a plurality of partitions, where each partition from among the plurality of partitions comprises its own local index, and the request comprises a query term that is recited in the database record; (Vaid FIG. 3, ¶ 0031: each machine runs a single instance of the index manager … stored in that machine's memory; see also FIG. 4, ¶ 0032: different index chunks 126 and 128 are stored in different memories; FIG. 4, ¶ 0033 teaches database records through documents: A query may be evaluated by comparing the keywords in the query with both index chunks, and then aggregating the results; a query that contains the keyword 410 could be evaluated against index chunk 126 (which identifies documents 412-416 as hits on that keyword) and against index chunk 128 (which identifies documents 426-430 as hits). The aggregate result would identify documents 412-416 and 426-430 as hits)
identifying a local index of a partition in the main memory associated with the database record from among a plurality of local indices of the partition based on an identified … query term; (Vaid FIG. 3, ¶ 0031: query dispatch logic 302, as created or modified in this manner (at 210 of FIG. 2), dispatches query 300 to two separate instances of the index manager (308 and 310); see then ¶ 0033 teaching claimed local indexes: separate instances of an index manager compare the query with each index chunk; see also FIG. 5, ele. 508, ele. 512, ¶ 0036-0037 teaching that memory attached to other processors are avoided, further fortifying the teachings of Vaid regarding the claimed "local" index; see FIGs. 3-4, ¶ 0031-0032 teaching the claimed main memory through its index chunks that are stored within a machine's memory and/or stored in different memories; Vaid ¶ 0033 recites: a query that contains the keyword 410 could be evaluated against index chunk 126 (which identifies documents 412-416 as hits on that keyword) [this shows that the index is associated with database records] [identifying documents that are hits on the keyword is relevant to an identifying associated with a query term])
identifying a slice within the partition where the database record is stored from among a plurality of slices included in the partition, where the slice is identified based on ... the query term …  within an entry of the identified local index of the respective partition, (Vaid FIG. 4, ¶ 0032-0033 teach the claimed identifying where a database record is stored through reciting identifying documents within a specific index chunk [see Vaid ¶ 0029 teaching sliced chunks stored within various local memories, relevant to the claimed slice within a partition] || Vaid FIG. 5, ¶ 0035-0038 teach the identifying being tied to a query term within an index through its recitation of comparing a query to an index chunk in order to return a set of documents that match the words in the query; Vaid FIG. 6, ¶ 0041 also teach partitions: At 602, data may be divided into partitions)
Vaid also teaches pages of content and main memory as relevant to the “paging content” step. (Vaid ¶ 0042: each silo could be assigned a sequential set of page ranges within memory 616 (e.g., silo 610 could have page ranges zero through n, silo 612 could have page ranges n+1 through 2n, and so on); a given silo may be assigned computational resources and/or a portion of the memory)
Vaid does not expressly disclose the bolded limitations shown below:
identifying … based on an identified type of the query term;
where the slice is identified based on a value of the query term that is paired with a slice identifier of the slice within an entry of the identified local index of the respective partition, and
Vaid further does not expressly disclose:
capturing snapshots of a plurality of slices of memory within a partition of the main memory during a checkpoint operation of a database on the main memory and store the captured snapshots on disk,
paging into the main memory, a snapshot of only the identified slice from among the captured snapshots of the plurality of slices that are previously captured and stored on disk during the checkpoint operation of the database.
However, Shakib teaches:
identifying … based on an identified type of the query term; (Shakib teaches identifying a type of a query word in FIGs. 5-6, ¶ 0028: The region of the frequent word index 159 that is adjacent to the infrequent word index 157 is shown; the words in the query are checked to determine if any infrequent words are present. If there are no infrequent words, then the query is processed as before. If there are infrequent words then the infrequent word index data 159 can be retrieved and then combined with the frequent word index data 157)
Shakib further teaches a value of the query term that is paired with a slice identifier of the slice within an entry of [a] local index of the respective partition. (Shakib FIG. 5, ¶ 0028: FIG. 5 shows computer systems I, II, and III that each store a subset of the indexed document numbers 1 to N, N+1 to N+M, and N+M+1 to N+2M respectively; see that this is a representation of FIG. 2, ¶ 0016: The index serving rows 250 can be constructed as a matrix of computer systems 20 with each computer system in a row storing word locations for a subset of the documents that have been indexed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the segmented index management of Vaid with the multiple index functionality of Shakib.
In addition, both of the references (Vaid and Shakib) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing query indexes for document retrieval.
Motivation to do so would be to improve the functioning of the distributed index management of Vaid with the division of index tasks among indexes shown in Shakib in order to make better use of memory and disk activity and to allow for better scalability (Shakib ¶ 0004-0006). Motivation to do so would also be to improve caching (Shakib ¶ 0028) and to improve system performance (Shakib ¶ 0035).
Vaid in view of Shakib does not expressly disclose:
capturing snapshots of a plurality of slices of memory within a partition of the main memory during a checkpoint operation of a database on the main memory and store the captured snapshots on disk,
paging into the main memory, a snapshot of only the identified slice from among the captured snapshots of the plurality of slices that are previously captured and stored on disk during the checkpoint operation of the database.
However, Venkatesan teaches:
capturing snapshots of a plurality of slices of memory within a partition of the main memory during a checkpoint operation of a database on the main memory (Venkatesan FIG. 1, ¶ 0018-0020 recite teachings relevant to 'main memory': one or more storage nodes 106, each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory; ¶ 0020 teaches all the elements capable of being collocated on a single computer: using a single computer implementing the functions ascribed herein to some or all of the storage manager 102, storage nodes 106, and compute node 110 || Venkatesan FIG. 2, ¶ 0026-0027 teach capturing snapshots: an instruction to the storage nodes 106 associated with the storage volume to create a new snapshot of that storage volume; FIG. 3, ¶ 0028, 0030 teach slices of memory: The remaining data structures of FIG. 3 are stored on each storage node 106; each slice of the storage node 106, e.g. each slice of each storage device hosted by the storage node 106 || Venkatesan ¶ 0003 and 0022-0023 recite teachings relevant to a 'checkpoint operation'; ¶ 0003: an improved approach for creating snapshots of a database; ¶ 0022-0023: receiving, by the storage manager 102 a request to create a new snapshot for a storage volume; The request received at step 202 may be received from a human operator or generated automatically, such as according to backup scheduler executing on the storage manager 102)
and store the captured snapshots on disk, (Venkatesan ¶ 0018-0019, 0022 teach snapshots being stored on disk: a slice and its snapshot are stored on a single storage node 106, whereas a storage volume may have the slices thereof stored by multiple storage nodes 106; see also relevant again ¶ 0018-0020: each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory)
paging into the main memory, a snapshot of only the identified slice from among the captured snapshots of the plurality of slices that are previously captured and stored on disk during the checkpoint operation of the database. (Venkatesan FIG. 5, ¶ 0055 teaches capture and storage on disk during a checkpoint operation of the database: The method 500 may be executed in response to an explicit instruction to create a new snapshot or in response to a write request that includes a new snapshot ID 340; may also be executed with respect to a current snapshot that is still being addressed by new write requests; may be executed periodically or be triggered based on usage [shows checkpoint operation]; see this in light of ¶ 0003: an improved approach for creating snapshots of a database || Venkatesan FIG. 7, ¶ 0068-0072 teaches a read request for a snapshot [which can occur after the write request of FIG. 5, which shows 'previously']: The read request may include such information as a snapshot ID, volume ID (and/or slice ID [relevant to identified slice]), LBA; initially executed using the snapshot ID 340 included in the read request as "the subject snapshot," i.e., the snapshot that is currently being processed to search for requested data [relevant to being from among captured snapshots]; see then ¶ 0072: If reference to the LBA 332 is found 708 in the physical segment 324 for any of the PSIDs 316 allocated to the subject snapshot, the data 326 corresponding to the last-written metadata entry including that LBA 332 in the physical segment 324 mapped to the PSID 316 having the highest VSID 318 of all PSIDs 316 in which the LBA is found will be returned 710 to the application that issued the read request || Venkatesan ¶ 0019 teaches the 'user applications' reading and writing "with respect to storage volumes managed by the storage manager 102 and stored within the memory devices 108 of the storage nodes 108," the storage nodes shown in ¶ 0018 and 0020 to be relevant to 'main memory': one or more storage nodes 106, each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory; using a single computer implementing the functions ascribed herein to some or all of the storage manager 102, storage nodes 106, and compute node 110 [the returning of data to the applications who operate over memory is relevant to the claim language of 'paging into the main memory'])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed index management of Vaid as modified with the ID map management of Venkatesan.
In addition, both of the references (Vaid as modified and Venkatesan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as storing data for improved retrieval.
Motivation to do so would be to improve the functioning of the distributed index management of Vaid as modified with the data and metadata management and the snapshot functionality of Venkatesan. Motivation to do so would also be to capture the state of a storage volume such that it can be restored at a later time as seen in Venkatesan (¶ 0086).



Regarding claims 2, 10, and 18, Vaid in view of Shakib and Venkatesan teaches all the features with respect to claims 1, 9, and 17 above including:
wherein the snapshot of the identified slice comprises a copy of the slice content previously stored in the identified partition of the main memory. (Venkatesan FIG. 7, ¶ 0068-0072 teaches a read request for a snapshot [which can occur after the write request of FIG. 5, which shows 'previously stored']: The read request may include such information as a snapshot ID, volume ID (and/or slice ID [relevant to identified slice]), LBA; initially executed using the snapshot ID 340 included in the read request as "the subject snapshot," i.e., the snapshot that is currently being processed to search for requested data)

Regarding claims 3, 11, and 19, Vaid in view of Shakib and Venkatesan teaches all the features with respect to claims 2, 10, and 18 above including:
wherein the paging comprises loading, into the main memory, only the snapshot of the identified slice from among snapshots of other slices included in the identified partition. (Venkatesan FIG. 7, ¶ 0068-0072 teaches a read request for a snapshot: The read request may include such information as a snapshot ID, volume ID (and/or slice ID [relevant to identified slice]), LBA; initially executed using the snapshot ID 340 included in the read request as "the subject snapshot," i.e., the snapshot that is currently being processed to search for requested data [relevant to being from among snapshots]; see then ¶ 0072: If reference to the LBA 332 is found 708 in the physical segment 324 for any of the PSIDs 316 allocated to the subject snapshot, the data 326 corresponding to the last-written metadata entry including that LBA 332 in the physical segment 324 mapped to the PSID 316 having the highest VSID 318 of all PSIDs 316 in which the LBA is found will be returned 710 to the application that issued the read request || Venkatesan ¶ 0019 teaches the 'user applications' reading and writing "with respect to storage volumes managed by the storage manager 102 and stored within the memory devices 108 of the storage nodes 108," the storage nodes shown in ¶ 0018 and 0020 to be relevant to 'main memory': one or more storage nodes 106, each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory; using a single computer implementing the functions ascribed herein to some or all of the storage manager 102, storage nodes 106, and compute node 110 [the returning of data to the applications who operate over memory is relevant to the claim language of 'paging into the main memory']) 

Regarding claims 4 and 12, Vaid in view of Shakib and Venkatesan teaches all the features with respect to claims 1 and 9 above including:
wherein the requested database record comprises a document and the main memory comprises a document store. (Vaid FIG. 4, ¶ 0032 teaches documents 404-430; ¶ 0032 further teaches: Index chunk 126 may be stored in memory 112, which is attached to a first processor. Index chunk 128 may be stored in memory 114, which is attached to a second processor))

Regarding claims 7 and 15, Vaid in view of Shakib and Venkatesan teaches all the features with respect to claims 1 and 9 above including copies of respective log files of the slices of memory. (Venkatesan FIG. 3, ¶ 0030-0032, 0039: The remaining data structures of FIG. 3 are stored on each storage node 106. The storage node 106 may store a slice map 308. The slice map 308 may include entries including a local slice identifier 310 that uniquely identifies each slice of the storage node 106; The storage node 106 may further store and maintain a segment map 314; The storage node 106 may further store and maintain a block map 338)
Venkatesan also teaches storing … within the captured snapshots (Venkatesan FIG. 2, ¶ 0019-0021; ¶ 0019: storage volumes managed by the storage manager 102 and stored within the memory devices 108 of the storage nodes 108; ¶ 0021: a snapshot captures the state of a storage volume at a moment in time)
and doing so during the checkpoint operation of the database on the main memory. (Venkatesan FIG. 2, ¶ 0023 teaches checkpoint operations: The request received at step 202 may be received from a human operator or generated automatically, such as according to backup scheduler executing on the storage manager 102; FIG. 5, ¶ 0055 also teaches checkpoint operations: the method 500 may be executed periodically or be triggered based on usage; Venkatesan ¶ 0018 and 0020 teach 'main memory': one or more storage nodes 106, each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory; using a single computer implementing the functions ascribed herein to some or all of the storage manager 102, storage nodes 106, and compute node 110) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage node comprising data and metadata structures of Vaid as modified with at least Venkatesan with the snapshot functionality tied to periodic execution as shown in Venkatesan. Motivation to do so would be to improve the functioning of the snapshots of Vaid as modified with at least Venkatesan.



Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vaid in view of Shakib in further view of Venkatesan in further view of Kempf et al., U.S. Patent Application Publication No. 2019/0005089 (filed June 28, 2017; hereinafter Kempf).

Regarding claims 5 and 13, Vaid in view of Shakib and Venkatesan teaches all the features with respect to claims 1 and 9 above including:
each local index from among the plurality of local indices… (Vaid FIG. 4, ¶ 0032: index chunk 126 indicates that keyword 402 is associated with documents 404, 406, and 408, and that keyword 410 is associated with documents 412, 414, and 416)
Vaid in view of Shakib and Venkatesan does not expressly disclose wherein each local index is dedicated to a different type of query term identifier.
However, Kempf teaches:
wherein each local index … is dedicated to a different type of query term identifier. (Kemp ¶ 0050: FIG. 3 shows the search query 302 being compared to search indexes 304 for "Account" objects, "People" objects, and "Contacts" objects) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the segmented index management of Vaid as modified with the separate search indexes of Kempf.
In addition, both of the references (Vaid as modified and Kempf) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing query indexes for document retrieval.
Motivation to do so would be to improve the functioning of the distributed index management of Vaid as modified with the plurality of scores used for machine learning shown in Kempf. Motivation to do so would be to utilize machine learning techniques to predict an entity type of an object desired by a user as shown in Kempf (¶ 0011).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vaid in view of Shakib in further view of Venkatesan in further view of Raatikka, U.S. Patent Application Publication No. 2012/0136901 (hereinafter Raatikka).

Regarding claim 20, Vaid in view of Shakib and Venkatesan teaches all the features with respect to claim 17 above but does not expressly disclose:
wherein content from the snapshot of the identified slice is loaded into the main memory from a checkpoint captured of the identified slice and previously stored on disk.
However, Raatikka teaches:
wherein content from the snapshot of the identified slice is loaded into the main memory from a checkpoint captured of the identified slice and previously stored on disk. (Raatikka ¶ 0076: storage pages are reconstructed in memory 135 by the restore; FIG. 8, ¶ 0078: At step 800, the latest version of a checkpoint image 410 is located on the secondary storage disk 105 [shows previous storage on disk] by the restore component 245 and loaded into main memory 135; see also ¶ 0084: At step 825, the checkpoint image pages 410 comprising database rows are read into memory 135 in the order as listed in the disk address array 505) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed memory management of Vaid as modified with the in-memory database checkpointing/snapshotting of Raatikka.
In addition, both of the references (Vaid as modified and Raatikka) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as storing/temporarily storing data for improved retrieval.
Motivation to do so would be to improve the functioning of the memory management of Vaid as modified with the checkpointing indexing as seen in Raatikka. Motivation to do so would also be to restore an in-memory database management system from a checkpoint image in the event of a failure without causing any significant performance drawbacks to the database management system as seen in Raatikka (¶ 0016).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vaid in view of Shakib in further view of Venkatesan in further view of Muntz, U.S. Patent Application Publication No. 2010/0153415 (previously utilized in the rejection of the independent claims; hereinafter Muntz) in further view of Raatikka in further view of Von Bergen et al., U.S. Patent No. 7,337,295 (shares assignee with instant application; published February 26, 2008; hereinafter Von Bergen).

Regarding claims 8 and 16, Vaid in view of Shakib and Venkatesan teaches all the features with respect to claims 1 and 9 above but does not expressly disclose:
further comprising extracting the requested database record from the paged-in snapshot of the identified slice, and paging out the snapshot of the identified slice from the main memory.
However, Muntz teaches:
extracting the requested database record from the …snapshot of the identified slice, (Muntz FIG. 4, ¶ 0050-0051: Upon a determination at 430 that the data is cached in the cache system… Otherwise, process 401 proceeds to 450, at which the cache system loads the requested data from the storage system; ¶ 0051-0053: allowing the data segments to be concurrently retrieved from the cache servers and transmitted to the client system. At 490, based on the metadata layout, the retrieved data segments can be used to reconstruct the data retrieved from the cache system; see then ¶ 0043: the reconstructed data can then be returned back to the NFS client 210)
Vaid in view of Shakib and Venkatesan and Muntz does not expressly disclose the paged-in snapshot of the identified slice.
Vaid in view of Shakib and Venkatesan and Muntz further does not expressly disclose paging out the snapshot of the identified slice from the main memory.
However, Raatikka teaches:
…the paged-in snapshot of the identified slice, (Raatikka ¶ 0076: storage pages are reconstructed in memory 135 by the restore; FIG. 8, ¶ 0078, step 800; see also ¶ 0084: At step 825, the checkpoint image pages 410 comprising database rows are read into memory 135 in the order as listed in the disk address array 505; see also ¶ 0066 discussing pages: Database rows are written to the checkpoint image 410 as pages equal in size to the disk block. Every page has rows from the same table) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed memory management of Vaid as modified with the in-memory database checkpointing/snapshotting of Raatikka.
In addition, both of the references (Vaid as modified and Raatikka) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as storing/temporarily storing data for improved retrieval.
Motivation to do so would be to improve the functioning of the memory management of Vaid as modified with the checkpointing indexing as seen in Raatikka. Motivation to do so would also be to restore an in-memory database management system from a checkpoint image in the event of a failure without causing any significant performance drawbacks to the database management system as seen in Raatikka (¶ 0016).
Vaid in view of Shakib and Venkatesan and Muntz and Raatikka does not expressly disclose:
paging out the snapshot of the identified slice from the main memory.
However, Von Bergen teaches:
paging out the snapshot of the identified slice from the main memory. (Von Bergen FIG. 10, col. 8, line 44-49: the pages containing the cut-off 1002 (and the overhead 1004) will eventually be paged out so that they do not take up physical memory that could adversely impact overall system performance)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed memory management of Vaid as modified with the memory paging of Von Bergen.
In addition, both of the references (Vaid as modified and Von Bergen) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as storing/temporarily storing data for improved retrieval.
Motivation to do so would be to improve the functioning of the memory management of Vaid as modified with the paging out of unrequired pages as seen in Von Bergen. Motivation to do so would also be to prevent adversely impacting overall system performance as seen in Von Bergen (col. 8, line 44-49).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vaid in view of Shakib in further view of Venkatesan in further view of Sareen et al., U.S. Patent Application Publication No. 2007/0078848 (previously utilized as the primary reference; hereinafter Sareen) 

Regarding claim 21, Vaid in view of Shakib and Venkatesan teaches all the features with respect to claim 1 above.
Vaid teaches:
one or more unique document identifiers that are paired with the value of the query term … in the local index of the respective partition (Vaid FIG. 4, ¶ 0032: different index chunks 126 and 128 are stored in different memories; index chunk 126 indicates that keyword 402 is associated with documents 404, 406, and 408, and that keyword 410 is associated with documents 412, 414, and 416)
Venkatesan teaches paging the snapshot of the identified slice into the main memory. (Venkatesan ¶ 0019 teaches the 'user applications' reading and writing [such as the read request for a snapshot in FIG. 7, ¶ 0068-0072] "with respect to storage volumes managed by the storage manager 102 and stored within the memory devices 108 of the storage nodes 108," the storage nodes shown in ¶ 0018 and 0020 to be relevant to 'main memory': one or more storage nodes 106, each storage node having one or more storage devices 108, e.g. hard disk drives, flash memory, or other persistent or transitory memory; using a single computer implementing the functions ascribed herein to some or all of the storage manager 102, storage nodes 106, and compute node 110 [the returning of data to the applications who operate over memory is relevant to the claim language of 'paging into the main memory'])
Vaid in view of Shakib and Venkatesan does not expressly disclose paging based on one or more unique document identifiers that are paired with … the slice identifier…
However, Sareen teaches this by teaching the following:
wherein the processor is configured to page … of the identified slice into the main memory based on one or more unique document identifiers that are paired with … the slice identifier… (Sareen ¶ 0064 teaches moving content from, for example, data store 606 into the bags of cache 102 [serving as main memory]: the cache 102 does not contain documents capable of satisfying the query 108, at least not to a desired tolerance, since the threshold 602 is not met; the search component 106 can send the query 108 to the data store 606 in order to retrieve results 604 that pertain to the query 108. In both cases in which the data store 606 is accessed by the search component 106, the results 604 can be employed to populate the cache 102 as a new bag || see then Sareen ¶ 0048-0049 teaching documents being contained in bags [slices] associated with query term "pizza" and key "1": The cache 102 can include a plurality of inverted indices 202.sub.1-202.sub.; inverted index 202.sub.1 is associated with key 1. Accordingly, inverted index 202.sub.1 can point to each bag 204 associated with key 1; if key 1 is "pizza", then bag 204.sub.1 can contain the documents returned from the previous query of "pizza" in "Seattle, Washington")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the segmented index management of Vaid as modified with the cache management utilizing inverted indices and document bags as seen in Sareen.
In addition, both of the references (Vaid as modified and Sareen) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing query indexes for document retrieval.
Motivation to do so would be to improve the functioning of the distributed index management of Vaid as modified with the caching system of Sareen. Motivation to do so would also be to make use of a cache for storing location-based results in a manner that can be employed for subsequent queries, even when the location is not an exact match as seen in Sareen (¶ 0010).


Response to Arguments
Applicant’s arguments, see pp8-9, filed 07/30/2021, with respect to the rejection(s) of claim(s) 1, 9, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Vaid in view of Shakib in further view of newly incorporated reference Venkatesan.
Applicant’s arguments with respect to claim(s) 7 and 15 have been considered but are moot because the new ground of rejection no longer relies on the combination of Vaid, Shakib, Muntz, and Raatikka and utilizes newly incorporated reference Venkatesan.
The dependent claims remain rejected at least by virtue of their dependency on rejected base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        November 18, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164